UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2014 Commission File Number: ARABELLA EXPLORATION, INC. (Translation of registrant's name into English) 500W. Texas Avenue Suite 1450 Midland, Texas 79701 Telephone: 432 897-4755 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Other Events. Arabella Exploration, Inc. intends to use the attached presentation in meetings with investors commencing on August 20, 2014.The materials attached as Exhibit 99.1 are incorporated by reference herein. Financial Statements and Exhibits. Exhibit Number Exhibit Name Presentation dated August 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 20, 2014 ARABELLA EXPLORATION, INC. By: /s/ Jason Hoisager Name: Jason Hoisager Title:
